IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1713
                              Filed June 30, 2021


IN RE THE MARRIAGE OF MACKENZIE PITCAIRN
AND SIMON J.T. RENAUD

Upon the Petition of
MACKENZIE PITCAIRN,
      Petitioner-Appellant,

And Concerning
SIMON J.T. RENAUD,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Chad Kepros,

Judge.



      Mackenzie Pitcairn appeals the dismissal of her petition for dissolution of

her marriage. AFFIRMED.



      William M. Toomey of Phelan Tucker Law, LLP, Iowa City, for appellant.

      Jacob R. Koller and Rae M. Kinkead of Simmons Perrine Moyer Bergman,

PLC, Cedar Rapids, for appellee.



      Considered by May, P.J., and Greer and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

      Mackenzie Pitcairn appeals the dismissal of her petition for dissolution of

her marriage to Simon Renaud, arguing the district court abused its discretion in

granting Renaud’s pre-answer motion to dismiss on the doctrine of forum non

conveniens. Both parties request appellate attorney fees. We find no abuse in the

district court’s consideration of the relevant factors and determine substantial

evidence exists in the record to support the district court’s decision. Accordingly,

we affirm. We decline an award of appellate attorney fees.

I.    Background and Facts

      Mackenzie Pitcairn and Simon Renaud married in France on June 4, 2005.

They now seek a dissolution of marriage. For most of the marriage, the parties

resided in France. Pitcairn and the parties’ two children possess dual citizenship

and Renaud is a French citizen. The parties own real estate in France and the

United States, various bank accounts, business entities, and other tangible

property, most of which exist outside of the United States. Pitcairn and Renaud

previously signed a premarital agreement, which is governed by French law.

      Pitcairn and Renaud filed separate dissolution of marriage actions, one in

France by Renaud on February 24, 2020, and one in Iowa by Pitcairn on

August 18, 2020.1 In response to Pitcairn’s petition, Renaud filed a pre-answer to

dismiss on December 3, 2020.         The basis for Renaud’s motion to dismiss

surrounded claims of insufficiency of service and forum non conveniens. A hearing



1 Pitcairn initiated a UCCJEA custody action in Johnson County, Iowa, after the
children had been in Iowa for a period of six months. That case is not at issue in
this appeal.
                                          3


on Renaud’s motion to dismiss was held on December 16.2 The district court

denied Renaud’s motion on the grounds of insufficiency of service but granted the

dismissal on the basis of forum non conveniens. Pitcairn timely filed a notice of

appeal from that ruling on December 23.

II.     Standard of Review

        This appeal arises from a pre-answer motion to dismiss on the basis of

forum non conveniens; therefore, our review is for corrections of errors of law. See

Iowa R. App. P. 6.907; In re Marriage of Kimura, 471 N.W.2d 869, 877 (Iowa 1991);

Silversmith v. Kenosha Auto Transp., 301 N.W.2d 725, 728 (Iowa 1981). The

power to apply the doctrine of forum non conveniens lies within the trial court’s

sound discretion. Kimura, 471 N.W.2d at 879 (citing Silversmith, 301 N.W.2d at

728).   Considerable deference is given to the trial court’s ruling.       Id. (citing

Silversmith, 301 N.W.2d at 729). We will not disturb a trial court’s decision unless

we find an abuse of discretion. Silversmith, 302 N.W.2d at 728. “Such review is

not de novo; the findings of fact of the district court are binding on us if supported

by substantial evidence.” Kimura, 471 N.W.2d at 877. “Evidence is substantial if

a reasonable mind could accept it as adequate to reach the same finding.” Id.

III.    Analysis

        A. When at least two forums are appropriate for resolving a matter, the

doctrine of forum non conveniens may be used to determine which is proper. Id.

at 878. Mere desire for another forum, or showing the claim arose elsewhere, is

not enough to sustain a dismissal on the grounds. Id. (citing Silversmith, 301


2On the unresisted motion of Pitcairn, the district court took judicial notice of the
parties’ pending child custody and support case in Johnson County.
                                            4


N.W.2d at 727). The test is that “the relative inconveniences are so unbalanced

that jurisdiction should be declined on an equitable basis.” Id. (citing Silversmith,

301 N.W.2d at 727).

       In making this determination, the trial court is to consider factors that pertain

to the private interests of the litigants including

       the relative ease of access to sources of proof; the availability of
       compulsory process for attendance of unwilling, and the cost of
       obtaining attendance of willing, witnesses; the possibility of view of
       the premises, if view would be appropriate to the action; the
       enforceability of the judgment if one is obtained; and all other
       practical problems that make trial of a case easy, expeditious, and
       inexpensive.

Id.

       The trial court also considers factors relevant to the interests of the public

such as “the administrative difficulties for courts, trial in the forum that is the home

of the state law which governs the case, and the burden of jury duty imposed on

citizens of a forum with no relation to the litigation.” Id. at 878–79. Additionally,

“residency of the plaintiff is also considered but only as one of the many factors in

the balancing process.” Id. at 879.

       When considering whether to enforce the doctrine of forum non conveniens

in this case, the record reveals the district court adequately considered the relevant

factors. Pitcairn’s appeal challenges the sufficiency of the evidence before the

court to support Renaud’s motion, the district court’s concerns surrounding

property owned by the parties, the availability of potential witnesses, and finally,

issues regarding enforceability. Bearing in mind the high degree of deference

afforded to the district court, we address each of Pitcairn’s issues in turn.
                                            5


       First, Pitcairn contends Renaud failed to adequately support the assertions

made in his motion. The nature of this pre-answer dismissal lends the district court

to rely on the facts and evidence before it and the reasonable inferences drawn

from such.3     We find the affidavits from the child custody case, additional

undisputed facts regarding the parties and assets, and proper inferences drawn by

the district court, adequately support the court’s decision.              “Administrative

difficulties” that result from trying a case of this nature are valid grounds for the trial

court to decide that the most just option is to grant the dismissal. Id.

       Second, Pitcairn takes issue with the district court’s concerns over the

difficulty of administering a property distribution if it were ordered upon dissolution.

As the district court addressed, property and subsequent ownership of both

property and businesses are common discussions in dissolution cases.                  The

district court highlighted that property division is often the most vexing aspect of

cases such as this. While some property is located in the United States, the parties

lived together in France, recently purchased substantial real estate in France, and

have bank accounts in bordering countries, all of which will require significant effort

and cost to resolve as part of the dissolution proceedings. The parties’ financial

holdings include the potential of interests in approximately four closely held entities

established in Europe.

       Further, the district court noted that valuation of the parties’ assets and

surface-level facts may appear simple and can be shown with proper records;

however, “the court does not pretend to understand much at this point in regard to


3We note Renaud did not offer affidavits with his motion; however, affidavits and
other relevant evidence were included in the judicially-noticed child custody case.
                                          6


the ownership or value of assets, debts or income, or the interrelationship between

[Renaud’s] businesses.” The intensity of such disputes paired with the fact that

supporting documents are in another country and in a foreign language; make it

reasonable for the court in this case to conclude that this case becomes “more

daunting for the parties, their lawyers, and the court if not dismissed.

       Closely related to the argument regarding the complications surrounding

property is the notion that presenting testimony from expert witnesses, additional

counsel, lay witnesses, and Renaud himself, will likely come with further difficulty

if the action remains in Iowa. Potential witnesses familiar with the banks, the

businesses, the premarital agreement, and the family reside in France or a nearby

country.4   It is reasonable to anticipate that outside expertise and witness

testimony will be necessary to resolve the financial issues of the parties’ pending

dissolution of marriage.5




4 With regard to the premarital agreement, the district court noted,
               Importantly, the parties executed a premarital agreement in
       France, which by its terms is governed by French law. A validly
       executed premarital agreement is a very important, often dispositive,
       consideration for the distribution of property following divorce under
       Iowa law. Presumably, the parties’ Iowa counsel, who are likely not
       well-versed in French law, would need to consult with legal counsel
       who are knowledgeable of French law. Likewise, the interpretation
       and enforcement of a premarital agreement by an Iowa court
       applying French law would certainly be substantially more
       challenging than interpretation and enforcement of the premarital
       agreement by a court in France.
5 Pitcairn highlights these same concerns in her affidavit to the court wherein she

stressed her husband would not disclose the holdings, income, and appreciation
of his companies, noting that much of the support for the family came from
ownership of significant property in France and personal loans from foreign
companies.
                                          7


       The district court found “business valuation and/or other financial experts

will need to be employed by the parties, and it seems almost equally certain that

the parties would want or need to employ French valuation experts.” Additionally,

relevant documents would need to be translated, requiring considerable cost, time,

and effort. The district court’s consideration regarding the “ease of access to

sources of proof” and attainability of willing witnesses favor allowing for the

resolution of this case in France. Id.

       The final issue raised by Pitcairn is enforceability. There is an absence of

evidence in this record that Renaud would not cooperate in the proceedings or any

judgment that may be entered. Renaud highlights his compliance with the court

process thus far, referencing his completion of the class for divorcing parents,

participation in mediation, timely answers for documents, and obedience to the

requests from the Family Law Case Requirements Order. The district court’s

findings the French court is more suited for resolution of any potential enforceability

issues is not unreasonable, as much of the parties’ property is located within

French borders.

       B. Both Renaud and Pitcairn request an award of appellate attorney fees.

Appellate attorney fees are awarded upon our discretion and are not a matter of

right. See In re Marriage of Okland, 699 N.W.2d 260, 270 (Iowa 2005). When

considering whether to exercise our discretion, “we consider ‘the needs of the party

seeking the award, the ability of the other party to pay, and the relative merits of

the appeal.’” In re Marriage of McDermott, 827 N.W.2d 671, 687 (Iowa 2013)

(quoting Okland, 699 N.W.2d at 270). Given consideration to these factors, we

decline to award appellate attorney fees.
                                          8


IV.    Conclusion

       We find the district court did not abuse its discretion in its consideration of

the relevant factors regarding the appropriate forum and substantial evidence

supports the district court decision. We affirm the district court’s grant of Renaud’s

pre-answer motion to dismiss Pitcairn’s petition for dissolution. We decline to

award appellate attorney fees. Costs on appeal are assessed to Pitcairn.

       AFFIRMED.